650 F.2d 926
27 Fair Empl.Prac.Cas.  834,26 Empl. Prac. Dec. P 31,887Kareem Dawud FARRAKHAN, Appellant,v.XEROX CORPORATION, Appellee.
No. 80-1737.
United States Court of Appeals,Eighth Circuit.
Submitted May 18, 1981.Decided June 9, 1981.

William J. Riedmann, Omaha, Neb., for appellant.
Alex M. Clarke, Baird, Holm, McEachen, Pedersen, Hamann & Haggart, Omaha, Neb., for appellee.
Before HEANEY, BRIGHT and McMILLIAN, Circuit Judges.
PER CURIAM.


1
Kareem Dawud Farrakhan appeals from the dismissal of his civil rights action alleging discrimination in employment on the basis of race.  On two occasions, Farrakhan applied for and was rejected for the position of sales representative at Xerox.  Following the second rejection, he filed charges of employment discrimination with the Omaha Human Relations Department and the Equal Employment Opportunity Commission, claiming that he was denied employment because he is black.  Both agencies issued determinations adverse to Farrakhan.  He then brought this action in the United States District Court for the District of Nebraska under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., seeking $1 million in damages.  He later amended his complaint to add a second cause of action under 42 U.S.C. § 1981 and to increase his claim for damages to $2 billion.


2
After a trial, the district court found that there was no evidence of racial discrimination by Xerox against Farrakhan.  The court went on to note that, even if Farrakhan had established a prima facie case of racial discrimination, Xerox had shown that its decision not to hire Farrakhan was based on valid business reasons.  These reasons, the court found, were not a pretext for racial discrimination.  Accordingly, the court concluded that Farrakhan had failed to carry his burden of proving that he had been discriminated against because of his race.


3
Having reviewed the briefs and the record in this case, we conclude that the evidence supports the determination of the district court.  We therefore affirm its order of dismissal.